Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 1 of 14 PageID #: 10838



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

   UNILOC 2017 LLC,                     §
                                        §   Civil Action Nos. 2:18-cv-491-JRG-RSP
                  Plaintiff             §                     2:18-cv-492-JRG-RSP
                                        §                     2:18-cv-493-JRG-RSP
                                        §                     2:18-cv-496-JRG-RSP
                                        §                     2:18-cv-497-JRG-RSP
                                        §                     2:18-cv-499-JRG-RSP
         v.                                                   2:18-cv-503-JRG-RSP
                                        §
                                        §                     2:18-cv-504-JRG-RSP
   GOOGLE LLC,
                                        §
                                        §   JURY TRIAL DEMANDED
                  Defendant.
                                        §
                                        §   FILED UNDER SEAL PURSUANT TO
                                        §   PROTECTIVE ORDER


     DEFENDANT GOOGLE LLC’S MOTION TO COMPEL DISCOVERY RESPONSES
          REGARDING LICENSING AND INFRINGEMENT CONTENTIONS
Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 2 of 14 PageID #: 10839
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   I.     INTRODUCTION

          Defendant Google LLC (“Google”) moves to compel Plaintiff Uniloc 2017 LLC

   (“Uniloc”) to respond to Google’s Interrogatory Nos. 18, 19, 20, and 22 from Google’s Second

   Set of Interrogatories. 1 These straightforward interrogatories relate to agreements regarding

   Uniloc’s patent portfolio (Interrogatory No. 18), the grounds for Uniloc’s indirect infringement

   allegations (Interrogatory No. 19), the bases for Uniloc’s Causes of Action (Interrogatory No.

   20), and Uniloc’s identification of allegedly infringing source code (Interrogatory No. 22).

   Google previously filed a motion to compel a response to its Interrogatory No. 4, which seeks

   information related to licensing and settlement agreements and offers for licenses. See, e.g., 491

   case, Dkt. 205; 492 case, Dkt. 211; 493 case, Dkt. 198; 496 case, Dkt. 201; 497 case, Dkt. 217,

   499 case, Dkt. 186; 503 case, Dkt. 193; 504 case, Dkt. 197 (collectively “Prior Motion on

   Licensing”). Google also filed a motion to compel a response to its Interrogatory No. 12, which

   seeks the bases underlying Uniloc’s infringement theories. See, e.g., 491 case, Dkt. 197; 492

   case, Dkt. 204; 493, Dkt. 180; 497 case, Dkt. 207 (collectively “Prior Motion on Infringement

   Contentions”). Google’s Interrogatory No. 18 overlaps with Interrogatory No. 4, and

   Interrogatory Nos. 19, 20, and 22 overlap with Interrogatory No. 12. 2 Therefore, to minimize the


   1
     Google uses the interrogatory numbers from the 491, 492, and 497 cases to simplify this
   motion.
   2
     Substantively similar interrogatories to Interrogatory No. 18 were served in the 493 case
   (Interrogatory No. 16), the 496 case (Interrogatory No. 15), the 499 case (Interrogatory No. 20),
   the 503 case (Interrogatory No. 15), and the 504 case (Interrogatory No. 14). Substantively
   similar interrogatories to Interrogatory No. 22 were served in the 493 and 499 cases as
   Interrogatory No. 18.
           For clarity, in the 492 and 497 cases, Google is moving to compel responses to all of the
   identified interrogatories. For the 491 case, Google is moving to compel a response to all
   identified interrogatories other than Interrogatory No. 22. For the 496, 499, 503, and 504 cases,
   Google is only moving to compel interrogatory responses with respect to the substance of the
   case-specific equivalent to Interrogatory No. 18. For the 493 case, Google is moving to compel
   responses with respect to the substance of the case-specific equivalents of Interrogatory Nos. 18
   and 22.

                                                    1
Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 3 of 14 PageID #: 10840
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   burden on the Court and avoid repetitive briefing, Google hereby incorporates its arguments

   from its prior motions and respectfully requests that the Court consider the instant motion

   together with Google’s prior motions in resolving this dispute.

   II.    FACTUAL BACKGROUND

          A.      Google’s Interrogatory Regarding Licensing and Settlement Agreements.

          Google’s Interrogatory No. 18 from its Second Set of Interrogatories relates to

   agreements regarding Uniloc’s and its predecessors’ patent portfolio. The substantive portions of

   the interrogatory and Uniloc’s response are below:

                  INTERROGATORY NO. 18
                  Identify each agreement between Plaintiff, its Predecessors-in-
                  Interest, or any other Person, to any Third Party that includes a
                  license to Plaintiff’s patent portfolio. . . .

                  RESPONSE:




                                                         -



          B.      Google’s Interrogatories Regarding the Bases for Uniloc’s Non-infringement
                  Positions.

          Google’s Interrogatory Nos. 19, 20, and 22 relate to Uniloc’s bases for its non-

   infringement theories. The substantive portions of the interrogatories and Uniloc’s responses are

   reproduced below:

                  INTERROGATORY NO. 19:
                  Describe Your complete basis for Your contentions that Google
                  indirectly infringes any of the Asserted Claims of the Asserted
                  Patent, including by contributory infringement and/or induced
                  infringement. . . .




                                                   2
Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 4 of 14 PageID #: 10841
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                  RESPONSE:




                  * * *

                  INTERROGATORY NO. 20:
                  Describe in detail the complete bases for the Causes of Action You
                  have pleaded, including an identification of all Documents upon
                  which You intend to rely.

                  RESPONSE:




                  * * *

                  INTERROGATORY NO. 22:
                  Separately for each component of the Accused Product that You
                  contend infringes the Asserted Claims, identify the source code file
                  name, module, and exact line(s) of code for such component (or that
                  when compiled, synthesized, or implemented and executed) You
                  contend meets each limitation of each Asserted Claim in the atent
                  [sic] . . .

                  RESPONSE:




          C.      The Meet and Confer and Impasse.

          On March 31, 2020, counsel for Uniloc and Google met and conferred. Uniloc agreed to

   supplement its response to Interrogatory No. 18 accompanied by a production of related

   documents. The Court ordered the parties to file all discovery related motions by April 1, 2020.

   Given that Uniloc’s responses to these interrogatories are currently deficient, Google is filing the

   instant motion but acknowledges that its requests may be mooted if Uniloc sufficiently

   supplements its responses to these interrogatories as agreed. Counsel for Uniloc also noted that

                                                    3
Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 5 of 14 PageID #: 10842
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   Google’s request for supplemental responses to Interrogatory Nos. 19 and 20 would rise and fall

   with its Prior Motion on Infringement Contentions. Uniloc would not agree to supplement its

   responses to these interrogatories and the parties reached an impasse. With respect to

   Interrogatory No. 22, Uniloc would not commit to supplementing its response—even for the

   open source and publicly available source code used by Google, and the parties reached an

   impasse. See Jones Decl. ⁋ 2.

   III.   LEGAL STANDARD

          “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

   party’s claim or defense and proportional to the needs of the case . . . .” Fed. R. Civ. P. 26(b)(1).

   “Information within this scope of discovery need not be admissible in evidence to be

   discoverable.” Id. An interrogatory must “be answered separately and fully,” Fed. R. Civ. P.

   33(b)(3). “Once the moving party establishes that the materials requested are within the scope of

   permissible discovery, the burden shifts to the party resisting discovery to show why the

   discovery is irrelevant, overly broad, or unduly burdensome or oppressive, and thus should not

   be permitted.” SSL Servs., LLC v. Citrix Sys., Inc., No. 2:08-cv-158-TJW, 2010 WL 547478, at

   *2 (E.D. Tex. Feb. 10, 2010).

   IV.    ARGUMENT

          A.      Uniloc Provides No Substantive Response to Interrogatory No. 18 Regarding
                  Portfolio Licenses

          Google’s Interrogatory No. 18 seeks discovery fundamental to Uniloc’s damages claim

   and Google’s damages defenses, including license defenses. This interrogatory specifically asks

   for agreements including licenses to Uniloc’s patent portfolio, and details such as the royalty

   rate, royalty base, terms of the license, terms or basis on which the rate was calculated, date of

   the license, and related Bates numbers. Google previously filed a motion to compel a response to



                                                     4
Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 6 of 14 PageID #: 10843
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   related Interrogatory No. 4, which requests information regarding offers to license and licensing

   and sale of the Asserted Patent or Related Patents. See Prior Motion on Licensing. That motion

   has been fully briefed, and argument is set for April 21, 2020.

          Interrogatory No. 18 seeks discovery related to any relevant agreements related to

   Uniloc’s patent portfolio and not agreements limited to only the Asserted Patents. Similar to

   Uniloc’s response to Interrogatory No. 4, Uniloc’s response to Interrogatory No. 18 refers to

   only two licenses and is deficient.

          In particular, any responses to Interrogatory Nos. 4 and 18 should include at least

   Uniloc’s existing or forthcoming agreements with                           . Uniloc previously

   asserted U.S. Patent No. 6,836,654 (asserted here in the 493 case) in Uniloc 2017, LLC et al. v.

   Huawei Technologies, Co., Ltd., et al., No. 2:18-cv-00509 (E.D. Tex.). That case was dismissed

   with prejudice based on the parties’ stipulated “agree[ment] to settle the . . . matter, and [the

   parties] therefore stipulate, under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) to dismiss with

   prejudice all claims and counterclaims between the parties.” Id. at Dkt. 31. Similarly, Uniloc

   recently informed the Court that it is in the process of settling its infringement claims in Uniloc

   2017 LLC v. Verizon Commc’ns Inc., No. 2:18-cv-00536 (E.D. Tex.), and on March 24, 2020,

   obtained a 30-day stay of proceedings on that basis. Id. at Dkt. 55. Indeed, Uniloc has filed and

   later dismissed dozens of cases in this Court and others around the country, many of which likely

   involve settlement or licensing documents or information relevant to this case, including licenses

   that cover Uniloc’s entire patent portfolio. Google has identified for Uniloc numerous cases as

   likely involving relevant documents or information. See Jones Decl. ⁋ 4.

          This Court should compel Uniloc’s response to Interrogatory No. 18 for the reasons set

   forth in Google’s prior motion addressing Interrogatory No. 4. Accordingly, Google requests that




                                                     5
Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 7 of 14 PageID #: 10844
                   FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   the Court consider the instant motion together with Google’s Prior Motion on Licensing in

   resolving this dispute. As with Interrogatory No. 4, the information requested by Interrogatory

   No. 18 is squarely within the scope of permissible discovery and should be provided. In an

   attempt to minimize the burden on the Court and the parties, Google incorporates those

   arguments herein and respectfully requests that the Court’s forthcoming order on Google’s Prior

   Motion on Licensing apply with equal force to Interrogatory No. 18.

            B.      Uniloc Provides No Substantive Responses to Interrogatory Nos. 19, 20, and
                    22 Regarding Uniloc’s Infringement Contentions

            These three straightforward interrogatories seek fundamental, discoverable information

   related to the factual bases for Uniloc’s infringement claims. These requests seek the grounds

   for Uniloc’s indirect infringement allegations (Interrogatory No. 19); the bases for Uniloc’s

   Causes of Action (Interrogatory No. 20); and Uniloc’s identification of Google’s allegedly

   infringing source code (Interrogatory No. 22). 3 Google previously moved to compel Uniloc to

   respond to related Interrogatory No. 12, which seeks the bases for Uniloc’s infringement

   theories. See Prior Motion on Infringement Contentions. That motion has been fully briefed.

            Interrogatory Nos. 19, 20, and 22 overlap with Interrogatory No. 12 and the Court should

   compel Uniloc’s response to Interrogatory Nos. 19, 20, and 22 for the same reasons Google set

   forth in its Prior Motion on Infringement Contentions.

            In addition, with respect to Interrogatory No. 22 seeking an identification of the source

   code Uniloc alleges infringes in the 492, 493 and 497 cases, much, if not all, of the code related

   to the accused functionality is open source and therefore, publicly available. Uniloc has had

   access to this code since before it filed suit, could have analyzed this code at any time during the

   life of these cases, and still has the capability of accessing and studying it today. There simply is


   3
       Interrogatory Nos. 19 and 20 were not served in the 493, 496, 499, 503, and 504 cases.

                                                     6
Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 8 of 14 PageID #: 10845
                    FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   no reason to delay Uniloc’s response to this interrogatory based on the open source code any

   further.

              Google requests that the Court consider the instant motion together with Google’s prior

   motion in resolving this dispute. For the same reasons stated in Google’s prior motion, the

   information requested here is within the scope of permissible discovery and should be provided.

   In an attempt to minimize the burden on the Court and the parties, Google incorporates those

   arguments herein and respectfully requests that the Court’s forthcoming order on Google’s Prior

   Motion on Infringement Contentions apply with equal force to Interrogatory Nos. 19, 20, and 22.

   V.         CONCLUSION

              Google respectfully asks this Court to compel Uniloc to provide full and complete

   responses to Google’s Interrogatory Nos. 18, 19, 20, and 22.




                                                      7
Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 9 of 14 PageID #: 10846
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   Dated: April 1, 2020               Respectfully submitted by:

                                      /s/ Tharan G. Lanier, with permission by
                                      Patrick C. Clutter
                                      Michael C. Hendershot
                                      Tharan G. Lanier
                                      JONES DAY
                                      1755 Embarcadero Road
                                      Palo Alto, CA 94303
                                      Tel: (650) 739-3940
                                      Fax: (650) 739-3900
                                      mhendershot@jonesday.com
                                      tglanier@jonesday.com

                                      Tracy A. Stitt
                                      tastitt@jonesday.com
                                      JONES DAY
                                      51 Louisiana Avenue NW
                                      Washington, DC 20001
                                      Telephone: (202) 879-3641

                                      Sanjiv P. Laud
                                      JONES DAY
                                      90 South Seventh Street
                                      Suite 4950
                                      Minneapolis, MN 55402
                                      Telephone: (612) 217-8879
                                      slaud@jonesday.com

                                      John D. Kinton (Calif. State Bar No. 203250)
                                      JONES DAY
                                      4655 Executive Drive
                                      Suite 1500
                                      San Diego, CA 92121
                                      Telephone: 858.314.1190
                                      Facsimile: 844.345.3178
                                      Email: jkinton@jonesday.com

                                      Michael E. Jones
                                      State Bar No. 10929400
                                      mikejones@potterminton.com
                                      E. Glenn Thames, Jr.
                                      State Bar No.00785097
                                      glennthames@potterminton.com
                                      Patrick C. Clutter
                                      State Bar No. 24036374


                                         8
Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 10 of 14 PageID #:
                                  10847
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                    patrickclutter@potterminton.com
                                    POTTER MINTON, P.C.
                                    110 N. College Ave., Suite 500
                                    Tyler, Texas 75702
                                    Tel: (903) 597-8311
                                    Fax: (903) 593-0846

                                    Attorneys for Defendants Google LLC
                                    2:18-cv-499

                                    /s/ Robert Unikel, with permission by
                                    Patrick C. Clutter
                                    Robert Unikel
                                    Direct: 312-499-6030
                                    robertunikel@paulhastings.com
                                    Michelle Marek Figueiredo (IL Bar #6297112)
                                    michellemarek@paulhastings.com
                                    Matthew Richard Lind (IL Bar #6327241)
                                    mattlind@paulhastings.com
                                    John A. Cotiguala (IL Bar #6311056)
                                    johncotiguala@paulhastings.com
                                    PAUL HASTINGS LLP
                                    71 South Wacker Dr., 45th Floor
                                    Chicago, IL 60606
                                    Main: 312-499-6000
                                    Facsimile: (312) 499-6100

                                    Elizabeth Louise Brann (CA Bar #222873)
                                    elizabethbrann@paulhastings.com
                                    Ariell Nicole Bratton (CA Bar #317587)
                                    ariellbratton@paulhastings.com
                                    PAUL HASTINGS LLP
                                    4747 Executive Drive, 12th Floor
                                    San Diego, CA 92121
                                    Telephone: (858) 458-3000
                                     Facsimile: (858) 458-3005

                                    Robert Laurenzi (NY Bar #3024676)
                                    robertlaurenzi@paulhastings.com
                                    PAUL HASTINGS LLP
                                    200 Park Avenue, 26th Floor
                                    New York, NY 10166
                                    Telephone: (212) 318-6000
                                    Facsimile: (212) 318-6100

                                    Michael E. Jones


                                      9
Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 11 of 14 PageID #:
                                  10848
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                    State Bar No. 10929400
                                    mikejones@potterminton.com
                                    E. Glenn Thames, Jr.
                                    State Bar No.00785097
                                    glennthames@potterminton.com
                                    Patrick C. Clutter
                                    State Bar No. 24036374
                                    patrickclutter@potterminton.com
                                    POTTER MINTON, P.C.
                                    110 N. College Ave., Suite 500
                                    Tyler, Texas 75702
                                    Tel: (903) 597-8311
                                    Fax: (903) 593-0846

                                    Attorneys for Defendants Google LLC
                                    2:18-cv-491
                                    2:18-cv-492
                                    2:18-cv-497


                                    /s/ Tharan G. Lanier, with permission by
                                    Patrick C. Clutter
                                    Michael C. Hendershot
                                    Tharan G. Lanier
                                    JONES DAY
                                    1755 Embarcadero Road
                                    Palo Alto, CA 94303
                                    Tel: (650) 739-3940
                                    Fax: (650) 739-3900
                                    mhendershot@jonesday.com
                                    tglanier@jonesday.com

                                    Sasha Mayergoyz
                                    smayergoyz@jonesday.com
                                    JONES DAY
                                    77 W. Wacker Drive
                                    Chicago, IL 60601
                                    Telephone: (312) 782-3939

                                    Michael E. Jones
                                    State Bar No. 10929400
                                    mikejones@potterminton.com
                                    E. Glenn Thames, Jr.
                                    State Bar No.00785097
                                    glennthames@potterminton.com
                                    Patrick C. Clutter


                                      10
Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 12 of 14 PageID #:
                                  10849
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                    State Bar No. 24036374
                                    patrickclutter@potterminton.com
                                    POTTER MINTON, P.C.
                                    110 N. College Ave., Suite 500
                                    Tyler, Texas 75702
                                    Tel: (903) 597-8311
                                    Fax: (903) 593-0846

                                    Attorneys for Defendants Google LLC
                                    2:18-cv-493


                                    /s/ Michael E. Berta, with permission
                                    by Patrick C. Clutter
                                    Michael A. Berta
                                    (California Bar No. 194650)
                                    Michael.berta@arnoldporter.com
                                    Arnold & Porter
                                    10th Floor
                                    Three Embarcadero Center
                                    San Francisco, CA 94111-4024
                                    Tel: 415-471-3100
                                    Fax: 415-471-3400

                                    David Caine (California Bar No. 218074)
                                    David.Caine@arnoldporter.com
                                    Telephone: (650) 319-4710
                                    Bonnie Phan (California Bar No. 305574)
                                    Bonnie.Phan@arnoldporter.com
                                    Telephone: (650) 319-4543
                                    Michael Nguyen
                                    michael.nguyen@arnoldporter.com
                                    Tel: (650) 319-4718
                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    3000 El Camino Real
                                    Five Palo Alto Square, Suite 500
                                    Palo Alto, CA 94306-3807

                                    Nicholas Lee (California Bar No. 259588)
                                    Nicholas.Lee@arnoldporter.com
                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    777 South Figueroa Street
                                    44th Floor
                                    Los Angeles, CA 90017-5844
                                    Telephone: (213) 243-4156




                                      11
Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 13 of 14 PageID #:
                                  10850
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                    Nicholas Nyemah (DC Bar No. 1005926)
                                    Nicholas.Nyemah@arnoldporter.com
                                    Telephone: (202) 942-6681
                                    Paul Margulies (DC Bar No. 1000297)
                                    Paul.Margulies@arnoldporter.com
                                    Telephone: (202) 942-6990
                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    601 Massachusetts Ave., NW
                                    Washington, DC 20001-3743

                                    Mark Samartino (Illinois No. 6313889)
                                    Mark.Samartino@arnoldporter.com
                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    70 West Madison Street
                                    Suite 4200
                                    Chicago, IL 60602-4321
                                    Telephone: (312) 583-2437

                                    Michael E. Jones
                                    State Bar No. 10929400
                                    mikejones@potterminton.com
                                    E. Glenn Thames, Jr.
                                    State Bar No.00785097
                                    glennthames@potterminton.com
                                    Patrick C. Clutter
                                    State Bar No. 24036374
                                    patrickclutter@potterminton.com
                                    POTTER MINTON, P.C.
                                    110 N. College Ave., Suite 500
                                    Tyler, Texas 75702
                                    Tel: (903) 597-8311
                                    Fax: (903) 593-0846

                                    Attorneys for Defendant Google LLC
                                    2:18-cv-496
                                    2:18-cv-503
                                    2:18-cv-504




                                      12
Case 2:18-cv-00493-JRG-RSP Document 228 Filed 04/03/20 Page 14 of 14 PageID #:
                                  10851
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                              CERTIFICATE OF CONFERENCE

        The undersigned hereby certifies that counsel for Google has complied with the meet and

 confer requirement in Local Rule CV-7(h). The personal conference required by Local Rule CV-

 7(h) was conducted on March 30–31, 2020 via telephonic conference. This motion is opposed.

                                                        /s/ Patrick C. Clutter
                                                       Patrick C. Clutter



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was filed

 electronically in compliance with Local Rule CV-5 on April 1, 2020. As of this date, all counsel

 of record had consented to electronic service and are being served with a copy of this document

 through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A) and by email.

                                                        /s/ Patrick C. Clutter
                                                       Patrick C. Clutter



                      CERTIFICATE OF AUTHORIZATION TO SEAL

        I hereby certify that under Local Rule CV-5(a)(7), the foregoing document is filed under

 seal pursuant to the Court’s Protective Order entered in this matter.

                                                        /s/ Patrick C. Clutter
                                                       Patrick C. Clutter




                                                 13
